IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-92,488-01


                      EX PARTE KENNETH EUGENE RICE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                               CAUSE NO. F45892-B
                         TH
                IN THE 18 DISTRICT COURT FROM JOHNSON COUNTY


        Per curiam. Yeary, J. filed a dissenting opinion joined by Slaughter, J.

                                            OPINION

        Applicant was convicted of online solicitation of a minor and sentenced to ten years’

imprisonment in count one of this cause. He filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC .

art. 11.07.

        Applicant contends that the statute under which he was convicted was found to be

unconstitutional. Applicant is entitled to relief. This Court, in Ex parte Lo, held unconstitutional the

online solicitation of a minor statute for which Applicant was convicted. Ex parte Lo, 424 S.W.3d

10 (Tex. Crim. App. 2013). Applicant filed this habeas application based on the Lo decision and asks
                                                                                                    2

that his conviction be set aside. The State recommends that relief be granted in this cause. We agree.

       Relief is granted. The judgment in count one of Cause No. F45892 in the 18th District Court

of Johnson County is set aside and Applicant is remanded to the custody of the Sheriff of Johnson

County to answer the charges as set out in the indictment so that the indictment may be dismissed in

accordance with this Court’s opinions in Ex parte Lo, Ex parte Fournier and Ex parte Dowden 473

S.W.3d 789 (Tex. Crim. App. 2015). The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 14, 2021
Do not publish